ROBINSON, J.
1. An indictment which charges B. with embezzling shares of stock, the personal property of A., coming into the possession of B. by virtue of his employment as agent by A., is not supported by proof that A. borrowed money of B. and as a part of that transaction delivered the stock to B. as collateral security for the loan and that B. converted the stock to his own use, the relationship created by the transaction proven being not that of principal and agent hut that of debtor and creditor, pledgor and pledgee, bailor and bailee.
2. Where the State has offered no proof tending^ to support an essential averment of the indictment and a motion has been made at the close of the State's case to direct a verdict for the defendant, it is the duty of the trial court to sustain such motion.
Judgments reversed.
Marshall, CJ., Jones, Matthias and Kinkade, JJ., concur.